DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kowalski (US 4,691,736).
Regarding claim 1, Kowalski discloses a dual-chamber fire extinguisher automatically operating in response to a fire detection signal to discharge an extinguishing agent, comprising: 
an upper chamber (12) in which a storage space is formed (Column 2, lines 35-40) with one end (lower end) thereof opened (Figure 1, the lower end of the cylinder is open into the cylinder section), and a lower chamber (21) in which a storage space is formed (Column 5, lines 10-12, the chamber stores ambient air in portion 62) with one end thereof opened and facing the one end of the upper chamber (Figure 2), wherein the upper chamber stores a compressed gas together with an extinguishing agent (Column 2, lines 35-40, The chamber is stored with pressurized nitrogen and halon); the upper chamber and lower chamber being isolated from each other (Column 2, lines 57-64); 
a cylinder section (23) provided at a position where the opened end of the upper chamber and the opened end of the lower chamber face each other between the upper chamber and the lower chamber (Figure 2), wherein the cylinder section (23) having both end portions which are connected to the upper chamber and the lower chamber respectively (Figure 2) includes an injection hole (24) for discharging the extinguishing agent on a sidewall thereof (The limitations is interpreted as a recitation of intended use and therefore afforded limited patentable weight; Figure 2 and Column 2, lines 56-57) and an orifice (25) prior to the injection hole on the basis of a flow direction of the extinguishing agent during the discharge of the extinguishing agent (Figure 2); a piston section (26) provided inside the cylinder section (Figure 2) and operated to block or open the orifice (Column 2, lines 63-64 and Column 3, lines 60-66); and a solenoid-type valve unit (32, 30) provided in a lower opening (Examiner’s Annotated Figure 1) of the lower chamber (21) and operated to discharge the gas stored in the lower chamber to the outside (Column 3, lines 51-66, The gas in the lower chamber will be discharged, along with the gas stored in the upper chamber), but fails to disclose the lower chamber (21) stores a compressed gas.
Kowalski discloses that the lower chamber includes ambient gas that is used to maintain a pressure balance in the system (Column 5, lines 8-49), in a manner similar to the current device. Applicant has made no disclosure that the use of compressed gas is a critical structure, and it appears the device would perform equally well with gas at ambient pressure, as long as the configuration provides for a maintaining of the pressure balance in the system. Therefore, it would have been an obvious matter of design choice to modify the device of Kowalski to include a compressed gas, as opposed to ambient gas, as it appears the device would perform equally well with the disclosed ambient gas.


    PNG
    media_image1.png
    739
    806
    media_image1.png
    Greyscale

Examiner’s Annotated Figure 1
Regarding claim 2, Kowalski discloses the dual-chamber fire extinguisher of claim 1, wherein in a non-operating state of the valve unit, a pressure of the compressed gas in the lower chamber (21) is equal to or higher than a pressure of the compressed gas in the upper chamber (Column 4, lines 54-56, the forces balance one another to keep the system in equilibrium) so that the piston section is pressed in a direction to block the orifice (The structure allows for the mechanical structure of the lower chamber to keep the piston pressed in a direction to block the orifice).
Regarding claim 3, Kowalski discloses the dual-chamber fire extinguisher of claim 1, wherein the valve unit (32) is operated to discharge the compressed gas stored in the lower chamber (21) to the outside in response to the fire detection signal input from the outside (Column 3, lines 51-53), and when the valve unit is opened in response to the fire detection signal, the compressed gas stored in the lower chamber (21) is discharged to the outside so that the pressure of the compressed gas in the upper chamber relatively increase compared to that of the lower chamber, to allow the piston section to be pushed down to open the orifice and the injection hole (Column 3, lines 51-66, The gas from the lower chamber is discharged, as the piston is pushed down by the fluid in the upper chamber).
Regarding claim 10, Kowalski discloses the dual-chamber fire extinguisher of claim 1, wherein the extinguishing agent is filled to a predetermined height (13) in the upper chamber above the orifice (Figure 1) and a compressed gas is filled in a remaining sealed space of the upper chamber above the extinguishing agent (Column 2, lines 35-40).
Regarding claim 11, Kowalski discloses the dual-chamber fire extinguisher of claim 1, wherein an inner main surface of the cylinder section under the orifice is formed in a two-stage stepped structure in which an inner diameter thereof gradually increases as the inner main surface goes down and the piston section is formed in a shape corresponding to the two-stage stepped structure for engagement therewith (Examiner’s Annotated Figure 1, Each of the steps are demonstrated in the annotated figure; the space beneath the orifice widens into the chamber 21, and the piston thins in a stepwise fashion at its neck; The piston cooperates with the orifice; The term gradually should be further defined).
Regarding claim 12, Kowalski discloses the dual-chamber fire extinguisher of claim 11, wherein a first gasket is provided to seal a gap between a cylinder end part partitioning the orifice and an upper portion of the piston section (Column 2, lines 61-63, Examiner’s Annotated Figure 1), and a second gasket (28) is provided to seal a gap between an inner stepped portion of the cylinder section and a lower portion of the piston section, which is caused by the two-stage stepped structure (Figure 2).

Claims 8-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kowalski.

Regarding claim 8, Kowalski discloses the dual-chamber fire extinguisher of claim 7, further comprising a manual opening unit (15, 16, 17) operated to artificially move the poppet valve to an open position (The limitation is interpreted as a recitation of intended use, and therefore afforded limited patentable weight; Column 3, line 67- Column 4, line 2).
Regarding claim 9, Kowalski discloses the dual-chamber fire extinguisher of claim 8, wherein the manual opening unit (15, 16, 17) comprises: a manual opening lever (15) hinge-coupled to a pivot bracket (16) mounted on a lower exposed surface of the valve unit (Figure 1); and a manual opening pin (59) operated to push up the poppet valve to open the gas injection hole when the manual opening lever is manipulated to move to the open position (Column 2, lines 42-46).
Regarding claim 13, Kowalski discloses the dual-chamber fire extinguisher of claim 1, including a damping member (28), but fails to disclose that the damping member is disposed around a surface of the valve unit facing the piston section or around the valve unit inside the lower chamber facing the piston section.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to dispose the damping member around a surface of the valve unit facing the piston section or the around valve unit inside the lower chamber facing the piston section, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Response to Arguments
Applicant’s remaining arguments with respect to claim(s) 1-3 have been considered but are moot because the new ground of rejection does not rely on the interpretation of any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Please see rejections above for modified interpretation.
Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The limitations of claim 4, which is also laid out in claim 7 are not anticipated or made obvious by the prior art. ‘736 and ‘820 each disclose a pressurized valving structure that features an actuator, but fails to disclose the structure of the gas injection hole, as claimed. Modification of the prior art to include the structure of the gas injection hole would destroy the function of the device, as it would provide leakage about the components of the device. Additionally, Examiner finds no teaching, suggestion or motivation to modify the known prior art to arrive at the device claimed by claims 4 and 7.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505. The examiner can normally be reached M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752         
                                                                                                                                                                                               /QINGZHANG ZHOU/Primary Examiner, Art Unit 3752